DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 3/3/2022. As directed by amendment: Claims 22-25, 27, and 40-42 were amended. Claims 28, 31-37, and 39 were not amended. No claims were newly added. Claims 1-21, 26, 29-30, 38, and 43 were cancelled. Thus, Claims 22-25, 27-28, 31-37, and 39-42 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-28, 31-37, and 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Shakir et al (“Shakir”, US 20180131745) in view of Everdell et al (“Everdell”, US 20020165961) and in further view of Chauhan (“Chauhan”, US 20190236470).
Regarding Claim 22, Shakir teaches an apparatus, comprising: 
at least one processor (par 11); 
and at least one memory including program code (par 11); 
wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least (par 11): 
maintain, by a device, device data associated with operation of the device and device telemetry control information configured to control exporting of the device data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.), 
wherein the device telemetry control information includes provider device telemetry control information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The device telemetry control information includes provider device telemetry control information because the frequency (device telemetry control information) is provided by the network device 120.); 
receive, by the device, a device telemetry control message configured to request control over the device information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control message is the request 22.), 
wherein the device telemetry control message is configured to identify the data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.)
update, at the device based on the device telemetry control message, the device information (Fig. 1, elements {22, 420}, par 33; par 36-39; Fig. 4A, elements {420, 424, 426, 442}, par 60-64; The device’s information such as state information can be updated based on the request 420 which Is comprised by request 22. Telemetry data may include configuration information, state information, and operational information associated with the network device that is streamed (exported) to the Network management system.); 
and export, by the device based on the device telemetry control information, at least a portion of the device data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.).  
Shakir does not explicitly teach maintain, by a device in a database of the device, a data record including; (data) from the database of the device; information of the data record; control over the device information device telemetry control information of the data record; the data record; (request message) to specify an action for customer device telemetry control information for the data record; update the device telemetry control information of the data record; (export) from the database; data of the data record.
Everdell teaches maintain, by a device in a database of the device, a data record including (Fig. 2A, element 42, par 125; par 390); 
(data) from the database of the device (Fig. 2A, element 42, par 125; par 390); 
information of the data record (Fig. 2A, element 42, par 125; par 390); 
the data record (Fig. 2A, element 42, par 125; par 390); 
 (export) from the database (Fig. 2A, element 42, par 125; par 390); 
data of the data record (Fig. 2A, element 42, par 125; par 390).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir with the database of Everdell because it enables for data to be structurally organized and allows for users to improve the querying of data by retrieving and updating customizable sets of data among different tables using syntax such as Structured Query Language (SQL) (Everdell; par 167).
Shakir and Everdell do not explicitly teach control over the device telemetry control information; (request message) to specify an action for customer device telemetry control information; update the device telemetry control information of the data record.
Chauhan teaches control over the device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.); 
(request message) to specify an action for customer device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.); 
update the device telemetry control information of the data record (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir and Everdell with the updating of the frequency of sending telemetry data because it enables data to be streamed more frequently or less frequently. For example if the frequency is too low, there may not be enough data being sent from the network device to the server. However, if the frequency is too high, there may be too much data being sent to the server. Adjusting the frequency allows telemetry data to be sent at appropriate intervals in order to improve performance and utility. 
Regarding Claim 23, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the device telemetry control message includes a request for insertion of new customer device information into the device information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; Fig. 4A, elements {420, 424, 426, 442}, par 60- 64; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The device telemetry control message is the request 22. The device’s information such as state information can be updated based on the request 420 which is comprised by request 22. Telemetry data may include configuration information, state information, and operational information associated with the network device that is streamed (exported) to the Network management system. The set request includes replacing data in a field by inserting new data into a field. The field is also part of the device telemetry control information.).  
Shakir does not explicitly teach insertion of new customer device telemetry control information into the device telemetry control information.
Chauhan teaches insertion of new customer device telemetry control information into the device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received. The new frequency is inserted into the original frequency when it is updated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir and Everdell with the updating of the frequency of sending telemetry data because it enables data to be streamed more frequently or less frequently. For example if the frequency is too low, there may not be enough data being sent from the network device to the server. However, if the frequency is too high, there may be too much data being sent to the server. Adjusting the frequency allows telemetry data to be sent at appropriate intervals in order to improve performance and utility. 
Regarding Claim 24, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir does not explicitly teach wherein the device telemetry control message includes a request for updating, based on new customer device telemetry control information included within the device telemetry control message, the customer device telemetry control information.
Chauhan teaches wherein the device telemetry control message includes a request for updating, based on new customer device telemetry control information included within the device telemetry control message, the customer device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir and Everdell with the updating of the frequency of sending telemetry data because it enables data to be streamed more frequently or less frequently. For example if the frequency is too low, there may not be enough data being sent from the network device to the server. However, if the frequency is too high, there may be too much data being sent to the server. Adjusting the frequency allows telemetry data to be sent at appropriate intervals in order to improve performance and utility. 
Regarding Claim 25, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the device telemetry control message includes a request for deletion of at least a portion of the customer device information from the device information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; Fig. 4A, elements {420, 422, 424, 426, 442}, par 60- 65; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The device telemetry control message is the request 22. The device’s information such as state information can be deleted based on the request 420 which is comprised by request 22.).  
Shakir does not explicitly teach (updating) device information from the device telemetry control information.
Chauhan teaches (updating) device information from the device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir and Everdell with the updating of the frequency of sending telemetry data because it enables data to be streamed more frequently or less frequently. For example if the frequency is too low, there may not be enough data being sent from the network device to the server. However, if the frequency is too high, there may be too much data being sent to the server. Adjusting the frequency allows telemetry data to be sent at appropriate intervals in order to improve performance and utility. 
Regarding Claim 27, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the key is represented using a JavaScript Object Notation (JSON) Javascript Path (JSPath) (par 36; par 42; par 40; The request 22 may use the gRPC protocol which can carry payloads which are formatted using JSON.).  
Regarding Claim 28, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the new device telemetry control information is formatted based on JavaScript Object Notation (JSON) (par 36; par 42; par 40; The request 22 may use the gRPC protocol which can carry payloads which are formatted using JSON.).  
Regarding Claim 31, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the device telemetry control information includes at least one of: 
a data identifier configured to identify the device data with which the device telemetry control information is associated; 
a timing parameter configured to control timing of exporting of the device data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The timing parameter is the streaming frequency. The device data is the streaming data 21.); 
a location parameter configured to identify an export location for the device data being exported from the database of the device; 
or a data control parameter configured to control a manner in which the device data is exported from the database of the device.
Shakir does not explicitly teach (exported) from the database of the device.
Everdell teaches (exported) from the database of the device (Fig. 2A, element 42, par 125; par 390; Databases comprise database records.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir with the database of Everdell because it enables for data to be structurally organized and allows for users to improve the querying of data by retrieving and updating customizable sets of data among different tables using syntax such as Structured Query Language (SQL) (Everdell; par 167).
Regarding Claim 32, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the device telemetry control message is received from an application (par 96-98; Fig. 1, elements {22, 110, 120}, par 33; par 36-39; The device telemetry control message is the request 22. The application is the computer program product as mentioned in paragraph 98. This is the program running on the Network management system 110.).
Regarding Claim 33, Shakir, Everdell, and Chauhan teach the apparatus of claim 32.
Shakir does not explicitly teach wherein the application is running on the device.
Everdell teaches wherein the application is running on the device (Fig. 2a, element 540, par 182).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir with the application running on the network device of Shakir because it enables synchronization to occur between the network device and the network management system without having to manually synchronize integration interfaces between various programs/applications (Everdell; par 122).
Regarding Claim 34, Shakir, Everdell, and Chauhan teach the apparatus of claim 33.
Shakir further teaches wherein the application is running on a remote device that is remote from the device (par 96-98; Fig. 1, elements {22, 110, 120} par 33; par 36-39; The application is the computer program product as mentioned in paragraph 98. This is the program running on the Network management system 110 which is remote from the network device 120.).  
Regarding Claim 35, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the device telemetry control request is received in a remote procedure call (par 36; par 42).  
Regarding Claim 36, Shakir, Everdell, and Chauhan teach the apparatus of claim 35.
Shakir further teaches wherein the remote procedure call is based on gRPC (par 42).  
Regarding Claim 37, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least: send, by the device toward a source of the device telemetry control message, an indication that the device telemetry control information configured to control exporting of device data has been updated (par 67-68; The source of the device telemetry control message is the NMS 110. The message field indicates whether the network device successfully processed all of the operations specified by the set request 420.).
Shakir does not explicitly teach (exporting data) from the database of the device.
Everdell teaches (exporting data) from the database of the device (Fig. 2A, element 42, par 125; par 390; Databases comprise database records.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir with the database of Everdell because it enables for data to be structurally organized and allows for users to improve the querying of data by retrieving and updating customizable sets of data among different tables using syntax such as Structured Query Language (SQL) (Everdell; par 167).
Regarding Claim 39, Shakir, Everdell, and Chauhan teach the apparatus of claim 22.
Shakir further teaches wherein the device is a router, a switch, or a server (par 35).  
Regarding Claim 40, Claim 40 can be rejected using the same reasoning as Claim 22.
Regarding Claim 41, Claim 41 can be rejected using the same reasoning as Claim 22.
Regarding Claim 42, Shakir teaches an apparatus, comprising: 
at least one processor (par 11); 
and at least one memory including program code (par 11); 
wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least (par 11): 
send, by an application toward a device having device data associated with operation of the device, a device telemetry control message configured to request control over the device information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; par 96-98; The device is the network device 120. The device data is the streaming data 21. The device telemetry control message is the request 22.The application is the computer program product as mentioned in paragraph 98. This is the program running on the Network management system 110.); 
and receive, by the application from the device, at least a portion of the device data exported from the data based on the device telemetry control information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; par 96-98; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The application is the computer program product as mentioned in paragraph 98. This is the program running on the Network management system 110.).  
Shakir does not explicitly teach send, toward a device having a database including a data record storing data and device telemetry control information configured to control exporting of the device data from the database of the device, a device telemetry control message configured to request control over the device telemetry control information of the data record; data exported from the data record.
Everdell teaches a device having a database including a data record storing data (Fig. 2A, element 42, par 125; par 390); 
data from the database of the device (Fig. 2A, element 42, par 125; par 390); 
information of the data record (Fig. 2A, element 42, par 125; par 390); 
data exported from the data record (Fig. 2A, element 42, par 125; par 390).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir with the database of Everdell because it enables for data to be structurally organized and allows for users to improve the querying of data by retrieving and updating customizable sets of data among different tables using syntax such as Structured Query Language (SQL) (Everdell; par 167).
Shakir and Everdell do not explicitly teach send, toward a device having device telemetry control information configured to control exporting of the device data, a device telemetry control message configured to request control over the device telemetry control information.
Chauhan teaches send, toward a device having device telemetry control information configured to control exporting of the device data, a device telemetry control message configured to request control over the device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir and Everdell with the updating of the frequency of sending telemetry data because it enables data to be streamed more frequently or less frequently. For example if the frequency is too low, there may not be enough data being sent from the network device to the server. However, if the frequency is too high, there may be too much data being sent to the server. Adjusting the frequency allows telemetry data to be sent at appropriate intervals in order to improve performance and utility. 
The remainder of Claim 42 is rejected with the same reasoning as Claim 22.
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Applicant submits that the proposed combination of the cited portions of Shakir, Everdell, and Chauhan fails to disclose or suggest the features of "maintain, by a device in a database of the device, a data record including device data associated with operation of the device and device telemetry control information configured to control exporting of the device data from the database of the device, wherein the device telemetry control information includes provider device telemetry control information," "receive, by the device, a device telemetry control message configured to request control over the device telemetry control information of the data record, wherein the device telemetry control message is configured to identify the data record and to specify an action for customer device telemetry control information for the data record," "update, at the device based on the device telemetry control message, the device telemetry control information of the data record" and "export, by the device from the database based on the device telemetry control information of the data record, at least a portion of the device data of the data record."
Examiner’s Response: The claimed features are taught by the combination of Shakir modified by Everdell and further modified by Chauhan.
As previously stated in the 35 U.S.C. 103 rejection of Claim 22, 
Shakir teaches maintain, by a device, device data associated with operation of the device and device telemetry control information configured to control exporting of the device data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.), 
wherein the device telemetry control information includes provider device telemetry control information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The device telemetry control information includes provider device telemetry control information because the frequency (device telemetry control information) is provided by the network device 120.); 
receive, by the device, a device telemetry control message configured to request control over the device information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control message is the request 22.), 
wherein the device telemetry control message is configured to identify the data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.)
update, at the device based on the device telemetry control message, the device information (Fig. 1, elements {22, 420}, par 33; par 36-39; Fig. 4A, elements {420, 424, 426, 442}, par 60-64; The device’s information such as state information can be updated based on the request 420 which Is comprised by request 22. Telemetry data may include configuration information, state information, and operational information associated with the network device that is streamed (exported) to the Network management system.); 
and export, by the device based on the device telemetry control information, at least a portion of the device data (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21.).  
Shakir does not explicitly teach maintain, by a device in a database of the device, a data record including; (data) from the database of the device; information of the data record; control over the device information device telemetry control information of the data record; the data record; (request message) to specify an action for customer device telemetry control information for the data record; update the device telemetry control information of the data record; (export) from the database; data of the data record.
Everdell teaches maintain, by a device in a database of the device, a data record including (Fig. 2A, element 42, par 125; par 390); 
(data) from the database of the device (Fig. 2A, element 42, par 125; par 390); 
information of the data record (Fig. 2A, element 42, par 125; par 390); 
the data record (Fig. 2A, element 42, par 125; par 390); 
 (export) from the database (Fig. 2A, element 42, par 125; par 390); 
data of the data record (Fig. 2A, element 42, par 125; par 390).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir with the database of Everdell because it enables for data to be structurally organized and allows for users to improve the querying of data by retrieving and updating customizable sets of data among different tables using syntax such as Structured Query Language (SQL) (Everdell; par 167).
Shakir and Everdell do not explicitly teach control over the device telemetry control information; (request message) to specify an action for customer device telemetry control information; update the device telemetry control information of the data record.
Chauhan teaches control over the device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.); 
(request message) to specify an action for customer device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.); 
update the device telemetry control information of the data record (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir and Everdell with the updating of the frequency of sending telemetry data because it enables data to be streamed more frequently or less frequently. For example if the frequency is too low, there may not be enough data being sent from the network device to the server. However, if the frequency is too high, there may be too much data being sent to the server. Adjusting the frequency allows telemetry data to be sent at appropriate intervals in order to improve performance and utility. 
Argument 2: Applicant submits that the proposed combination of the cited portions of Shakir, Everdell, and Chauhan fails to disclose or suggest the features of "send, by an application toward a device having a database including a data record storing device data associated with operation of the device and device telemetry control information configured to control exporting of the device data from the database of the device, a device telemetry control message configured to request control over the device telemetry control information of the data record, wherein the device telemetry control information includes provider device telemetry control information, wherein the device telemetry control message is configured to identify the data record and to specify an action for customer 95_1 Serial No. 16/353,600Page 11 of 13device telemetry control information for the data record" and "receive, by the application from the device, at least a portion of the device data exported from the data record based on the device telemetry control information." 
Examiner’s Response: The claimed features are taught by the combination of Shakir modified by Everdell and further modified by Chauhan.
As previously stated in the 35 U.S.C. 103 rejection of Claim 42, 
Shakir teaches send, by an application toward a device having device data associated with operation of the device, a device telemetry control message configured to request control over the device information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; par 96-98; The device is the network device 120. The device data is the streaming data 21. The device telemetry control message is the request 22.The application is the computer program product as mentioned in paragraph 98. This is the program running on the Network management system 110.); 
and receive, by the application from the device, at least a portion of the device data exported from the data based on the device telemetry control information (Fig. 1, elements {21, 22, 24, 110, 120, 150, 342, 344, 346}, par 33; par 36-39; par 96-98; The device is the network device 120. The device data is the streaming data 21. The device telemetry control information is the streaming frequency for streaming the data 21. The application is the computer program product as mentioned in paragraph 98. This is the program running on the Network management system 110.).  
Shakir does not explicitly teach send, toward a device having a database including a data record storing data and device telemetry control information configured to control exporting of the device data from the database of the device, a device telemetry control message configured to request control over the device telemetry control information of the data record; data exported from the data record.
Everdell teaches a device having a database including a data record storing data (Fig. 2A, element 42, par 125; par 390); 
data from the database of the device (Fig. 2A, element 42, par 125; par 390); 
information of the data record (Fig. 2A, element 42, par 125; par 390); 
data exported from the data record (Fig. 2A, element 42, par 125; par 390).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir with the database of Everdell because it enables for data to be structurally organized and allows for users to improve the querying of data by retrieving and updating customizable sets of data among different tables using syntax such as Structured Query Language (SQL) (Everdell; par 167).
Shakir and Everdell do not explicitly teach send, toward a device having device telemetry control information configured to control exporting of the device data, a device telemetry control message configured to request control over the device telemetry control information.
Chauhan teaches send, toward a device having device telemetry control information configured to control exporting of the device data, a device telemetry control message configured to request control over the device telemetry control information (par 48; The device telemetry control information is the frequency with which telemetry data is to be received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakir and Everdell with the updating of the frequency of sending telemetry data because it enables data to be streamed more frequently or less frequently. For example if the frequency is too low, there may not be enough data being sent from the network device to the server. However, if the frequency is too high, there may be too much data being sent to the server. Adjusting the frequency allows telemetry data to be sent at appropriate intervals in order to improve performance and utility. 
The remainder of Claim 42 is rejected with the same reasoning as Claim 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shaffer et al (US 20080242247), Abstract - A communication device and computerized method to address conflicts in Virtual Talk Groups is provided. The method may comprise accessing a database to monitor resources in a plurality of Virtual Talk Groups (VTG) to detect if there is at least a potential conflict of the resources. When the potential conflict is detected, the method comprises identifying at least one resource which is contributing to the potential conflict, and initiating automatically an electronic communication to identify the potential conflict. In response to the electronic communication, a new VTG may be initiated and terminals of administrators associated with the conflicting resource may be assigned to the new VTG. Each administrator may administer an associated VTG. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444